Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  July 6, 2021                                                    Bridget M. McCormack,
                                                                              Chief Justice

  161932-3 (70)                                                           Brian K. Zahra
                                                                        David F. Viviano
                                                                    Richard H. Bernstein
                                                                    Elizabeth T. Clement
                                                                     Megan K. Cavanagh
  In re Application of DTE ELECTRIC COMPANY                          Elizabeth M. Welch,
  to Increase Rates.                                                               Justices
  _________________________________________
  RESIDENTIAL CUSTOMER GROUP,
            Appellant,
  v                                            SC: 161932
                                               COA: 344811
                                               MPSC: 00-018255
  MICHIGAN PUBLIC SERVICE
  COMMISSION and MICHIGAN CABLE
  TELECOMMUNICATIONS ASSOCIATION,
           Appellees,
  and
  DTE ELECTRIC COMPANY,
           Petitioner-Appellee.

  _________________________________________/

  In re Application of CONSUMERS ENERGY
  COMPANY to Increase Rates.
  _________________________________________
  RESIDENTIAL CUSTOMER GROUP,
            Appellant,
  v                                            SC: 161933
                                               COA: 344821
                                               MPSC: 00-018322
  MICHIGAN PUBLIC SERVICE
  COMMISSION and MICHIGAN CABLE
  TELECOMMUNICATIONS ASSOCIATION,
           Appellees,
  and
  CONSUMERS ENERGY COMPANY,
          Petitioner-Appellee.

  _________________________________________/
                                                                                                              2



       On order of the Court, the motion for reconsideration of this Court’s March 30,
2021 order is considered, and it is DENIED, because we are not persuaded that
reconsideration of our previous order is warranted. MCR 7.311(G).




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 6, 2021
       a0628
                                                                            Clerk